Citation Nr: 0913810	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  06-35 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  
He served in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in St. Louis, Missouri denied 
service connection for tinnitus.

In correspondence dated in November 2008, the appellant's 
representative has submitted information in which it appears 
a claim for an increased rating for post-traumatic stress 
disorder or a total rating based on unemployability due to 
service-connected disability is being sought.  This matter is 
referred to the RO for clarification and appropriate 
consideration.


FINDING OF FACT

The more probative clinical evidence of record finds that 
tinnitus is related to service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the veteran, 
tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 
(2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  However, the Court of Appeals for Veterans 
Claims (Court) has held that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating the claim. Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2).  In view of the 
Board's favorable decision and full grant of the benefit 
sought on appeal in this instance, further assistance is 
unnecessary to aid the appellant in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110 (West 2002 & Supp 
2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

Factual Background

The appellant served in Vietnam with a military occupational 
specialty of fire crewman.  He received medals and citations 
that included the Combat Infantryman Badge (CIB) and the 
Marksmanship Badge for rifle.  

The Veteran's service treatment records reflect that in a 
clinic note dated in April 1970, he was seen for a left ear 
problem.  He was later referred to the ear nose and throat 
(ENT) clinic with a history that he was subjected to a loud 
noise one week before and suffered hearing loss and pain in 
the left ear.  A normal hearing test was obtained on that 
occasion and he was determined to be fit for separation.  On 
examination in April 1970 for discharge from active duty, he 
indicated that he had ear, nose of throat trouble.  The 
examining official recorded a notation of hearing loss for 
one week.

The Veteran filed a claim for service connection for tinnitus 
in July 2005.  He was afforded a VA audiology evaluation in 
September 2005 and stated that he had had intermittent 
tinnitus in both ears since service, but more on the left 
side.  The appellant related that he had been exposed to 
mortar and gunfire in service, and stated that he had been in 
charge of training lieutenants in artillery for overseas 
duty.  He denied any employment or recreational noise 
exposure after service.  The examiner related that there was 
a note dated April 6, 1970 in which the Veteran noted a 
problem with his left ear but that "it did not go into 
detail to what the Veteran was complaining about.  Therefore, 
due to the absence of acoustic damage upon separation it is 
not as least as likely as not that the veteran's hearing loss 
or tinnitus is related to his military service."

Subsequently received was a clinical report dated in November 
2006 from P. E. Burk, DO, FOCOO, stating that the Veteran was 
in his office on that day with complaints that included 
severe tinnitus in both ears, more pronounced on the left 
side.  He reported a history of significant noise exposure 
during service.  Following physical examination, Dr. Burk 
opined that tinnitus was more likely than not related to 
significant noise exposure while in the military.  

Legal Analysis

The veteran's service records reflect that he received medals 
or awards indicative of combat service in Vietnam.  
Therefore, the tenets of 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.303 (d) are applicable in this case.  Under 38 U.S.C.A. 
§ 1154(b), a veteran who engaged in combat may use 
satisfactory lay evidence to show that an injury or disease 
happened in service.  While the provisions of 38 U.S.C.A. 
§ 1154(b) do not allow a combat veteran to establish service 
connection with lay testimony alone and does not create a 
presumption of service connection, they relax the evidentiary 
requirements for determining what happened during service, 
and may be used only to provide a factual basis for a 
determination that a particular disease or injury was 
incurred or aggravated in service.  The do not link the 
service problem etiologically to a current disability, per 
se. Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  The 
appellant is still required to meet the evidentiary burden as 
to service connection as to whether there is a nexus to 
service, both of which require competent medical evidence. 
Collette v. Brown, 82 F.3d 389, 392 (1996).  In other words, 
the Veteran must still submit competent evidence tending to 
show that his currently claimed tinnitus is related to the 
acoustic trauma in service.

In this instance, the Board finds that the Veteran's 
statements regarding the degree of noise exposure during 
active duty are consistent with the circumstances and 
conditions of his service in Vietnam.  As well, there is 
documentation that the appellant also appears to have 
sustained acoustic trauma in service in April 1970, 
particularly to the left side.  Although the VA audiology 
examiner found in September 2005 that it was not at least as 
likely as not that tinnitus was related to service, her 
findings are compromised by the fact that she did not 
apparently consider the later ENT referral sheet in April 
1970 which indicated that the appellant had been exposed to a 
loud acoustic event that led to impairment of hearing for at 
least a week.  The Board thus finds that Dr. Burks' November 
2006 report that tinnitus is consistent with the history of 
noise exposure in service is the more probative of the two 
clinical opinions presented.  

The evidence demonstrates that the Veteran sustained some 
type of acoustic trauma in service, and there is clinical 
evidence of record that the veteran currently has tinnitus 
with a competent medical nexus to service that the Board 
finds is both credible and probative.  On consideration of 
such, the Board finds that the weight of the overall evidence 
supports a finding that the appellant currently has tinnitus 
related to service.  The benefit of the doubt is thus 
resolved in favor of the Veteran by finding that tinnitus is 
reasonably of service onset and service connection is 
granted. See 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for tinnitus is granted.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


